ON MOTION ROE REHEARING.
Bell, J.
The City of Macon filed a motion for a rehearing in which the following contentions were made: (1) That this court "has overlooked and miseonstrued-'the applicáble scope” of section 18 of the motor common-carrier act of August 27, 1931 (Ga. K 1931, pp. 199-213), "it being the .belief of counsel that the inhibition contained in such section does not embrace an ordinance such as is the subject-matter of this litigation.” (2) That this court was in error when it concluded that the compensatory charge exacted by the ordinance of the City of Macon was a "license, occupation, or excise tax.” (3) That the court in its decision erroneously concluded that it was bound in the instant case by the decision in City of Albany v. Ader, 176 Ga. 391 (168 S. E. 1).
Upon a further examination of the record in the Albany case, *546it is apparent that the ordinance of the City of Albany was in some respects different from the Macon ordinance, and that this court was in error in stating that, “ contrary to the assumption of counsel for the city in the instant case, the charge was there based upon each mile or fraction of mile traveled by each bus or motor vehicle.” The ordinance of the City of Albany provided in effect, that, after a determination of the route or routes to be used by the carrier and the number of vehicles to be operated thereon, the carrier should pay for each vehicle an annual fee of so much per mile or fraction of mile of the fixed route or routes to be used by the carrier, regardless of the number of trips to be made by such vehicles; whereas the ordinance of the City of Macon proposed a charge of so much per mile or fraction of mile actually traveled upon the streets of the City of Macon by each motor bus or motor vehicle operated by the carrier. By reason of this difference, it is contended that while the charge as made by the Albany ordinance was properly considered as a license or occupation tax, as distinguished from a compensatory fee, the charge exacted by the City of Macon can not be so construed, since it is based upon the actual mileage traveled. We do not think this is a sufficient basis for distinguishing the two cases. While the Macon ordinance prescribed the more precise basis of compensation, the object of each ordinance was to collect a sum for the use of the streets, and the charges made were identical in character. In the Albany case, as appears from the opinion, it was clearly understood by this court that the charge there under consideration was intended as a compensatory fee, and it was yet held that the charge could not be made as to a common carrier, in view of section 18 of the motor common-carrier act. The validity of this section was attacked by the municipality in that case upon substantially the same grounds as were urged in the present case.
We did not overlook the decision of the United States Supreme Court in Interstate Transit Inc. v. Lindsey, 283 U. S. 183 (51 Sup. Ct. 380, 75 L. ed. 953), to the effect that “A State may impose upon motor vehicles engaged exclusively in interstate commerce a charge, as compensation for the use of the public highways, which is a fair contribution to the cost of constructing and maintaining them and of regulating the traffic thereon.” The principle of that decision might be applicable in the present case *547except for the construction wbicb we have placed upon the Georgia statute. The provision that "No subdivision of this State, including cities, municipalities, villages, townships, or counties, shall levy any excise, license, or occupation tax of any nature on said equipment, or the right to operate said equipment or any incidents of said motor-carrier business, or on a motor common carrier,” might, if standing alone, be susceptible of the interpretation urged by counsel for the municipality; but this provision must be considered in the light of the whole act, from which it appears that, so far as taxes and other fees are concerned, the State has elected to prescribe the conditions upon which motor common carriers shall be permitted to operate upon the streets and highways of this State. We need not repeat here what was said upon this point in City of Albany v. Ader, supra.

Rehearing denied.


All the Justices concur.